IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1771
                            Filed December 19, 2018


IN THE INTEREST OF D.M.,
Minor Child,

V.R., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F. Staudt,

Judge.



      The mother appeals from the juvenile court ruling terminating her parental

rights to her child. AFFIRMED.



      Stephanie A. Sailer of Sailer Law, PLLC, Cedar Falls, for appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Melissa A. Anderson-Seeber of Juvenile Public Defender’s Office,

Waterloo, guardian ad litem for minor child.



      Considered by Danilson, C.J., and Potterfield and Doyle, JJ.
                                             2


POTTERFIELD, Judge.

         The juvenile court terminated the mother’s parental rights to D.M.—born in

October 2016—pursuant to Iowa Code section 232.116(1)(g) and (h) (2018).1 On

appeal, the mother maintains there is not clear and convincing evidence to support

the statutory grounds for termination and termination of her parental rights is not

in D.M.’s best interests.

I. Background Facts and Proceedings.

         The mother has a history of involvement with the Iowa Department of

Human Services (DHS); her parental rights to another child were terminated in

November 2015 pursuant to Iowa Code section 232.116(1)(h) (2015). In granting

the State’s petition to terminate the mother’s rights to that child, the court found:

         [The mother] has never fully engaged in services or complied with
         the court’s expectations. [She] has sporadically participated in the
         child’s life. . . . [The mother] has been observed to become extremely
         angry while unprovoked, lashing out at those around her, including
         the child. . . . [The mother] admits [she has] unmet mental health
         needs; however, she has failed to attend numerous appointments for
         medication management and counseling. [She] has no showed so
         many times that the mental health center where she . . . attends will
         no longer schedule her.

The court also noted the mother’s failure to actively engage in family safety, risk,

and permanency services; her tendency to use her time with providers to blame

them for her situation; her sporadic attendance at visits with the child; and her lack

of follow through regarding a parenting class she was expected to complete.

         D.M. was born in October 2016. He was the subject of two child-in-need-

of-assistance assessments before he was formally removed from the mother’s



1
    The father’s parental rights were also terminated. He does not appeal.
                                          3


care in July 2017. D.M. was removed after the man the mother then believed to

be D.M.’s father was arrested while D.M. was in his care. The mother did not

immediately resume care of D.M.; according to the temporary removal order, she

“failed to pick up [D.M.] when contacted by the Clayton County Sheriff and telling

them she would be there. [The mother] never left Cedar Rapids to pick up [D.M.]

in MacGregor.”

       After D.M.’s removal, DHS expressed concerns about the mother’s limited

parenting skills; unmet mental-health needs; inability to maintain a stable, safe

home; and associations with unsafe individuals.

       At two separate visits with D.M. in November, the mother became upset and

verbally aggressive. At the first of the two, which took place at a local library, the

mother was ultimately asked to leave by a library supervisor because the mother

lashed out at library staff and was unable to calm down. Visits were then moved

to the office of the service provider. At the second visit, the mother became angry

and began making disparaging remarks toward the service provider. According to

the report following the incident, the mother “was observed to be in a rage, yelling,

cursing and demanding to see a supervisor.” A supervisor came and attempted to

deescalate the situation, but the mother “called [the supervisor] names and yelled

at her.” As the provider drove the mother home after the visit, the mother continued

to threaten to spit on the provider.

       At the family team meeting following her outbursts, the mother

acknowledged her improved mental health was central to reunification with D.M.

       The mother obtained a mental-health evaluation, in which she was

diagnosed with intermediate explosive disorder, anxiety, anger issues, depression,
                                         4


and ADHD. The mother was prescribed medication to stabilize her mood and to

help with anxiety and depression. She was expected to participate in mental-

health counseling and medication management.

       In January 2018, the court granted the mother’s request to defer

permanency for six months.

       However, between December 17, 2017 and August 9, 2018, the mother

attended just one counseling session.        She did not participate in medication

management, and she self-reported in August 2018 that she had not been

compliant with her medications. From March 14 until May 23, the mother did not

attend any visits with D.M. and did not participate in any services. During the same

time period, the mother was discharged for noncompliance from the parenting

class she was taking.

       The termination hearing took place on September 11. The DHS worker

testified that the mother had attended only 62 of 112 offered visits during the life

of the case. As recently as August, the mother had ended one of her scheduled

two-hour visits with D.M. early. According to the social worker’s testimony, the

mother “asked to end her visit earlier because she said he was too much for her

and chose to end the visit earlier because he was running around and she was

frustrated.” In the approximately thirty days leading up to the termination hearing,

the mother obtained an apartment and began attending counseling and medication

management again. She had completed nine of eighteen courses in the parenting

class by the time of the termination hearing.

       The juvenile court terminated the mother’s parental rights to D.M. pursuant

to Iowa Code section 232.116(1)(g) and (h). The mother appeals.
                                           5


II. Standard of Review.

       In considering the mother’s claims, we review the termination proceedings

de novo. In re A.B., 815 N.W.2d 764, 773 (Iowa 2012).

III. Discussion.

       We begin by considering the statutory grounds for termination. “When the

juvenile court terminates parental rights on more than one statutory ground, we

may affirm the juvenile court’s order on any ground we find supported by the

record.” Id. at 774. We consider the grounds of section 232.116(1)(g), which

allows the court to terminate parental rights if all of the following are met:

              (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (2) The court has terminated parental rights pursuant to
       section 232.117 with respect to another child who is a member of the
       same family or a court of competent jurisdiction in another state has
       entered an order involuntarily terminating parental rights with respect
       to another child who is a member of the same family.
              (3) There is clear and convincing evidence that the parent
       continues to lack the ability or willingness to respond to services
       which would correct the situation.
              (4) There is clear and convincing evidence that an additional
       period of rehabilitation would not correct the situation.

The mother challenges the third and fourth elements.

       She maintains there is “no question” she was willing to participate in

services recommended by DHS. See Iowa Code § 232.116(1)(g)(3). In support

of her argument, she relies upon the fact that she began the parenting class and

obtained a mental-health evaluation shortly after the case was initiated. She also

points to the fact that she reengaged in both shortly before the termination hearing.

But the mother did not engage in any services for her mental health from mid-

January through August, even though she recognized and acknowledged that her
                                          6


improved mental health was central to reunification. She “disappeared” for a little

over two months—from mid-March until late May—and did not participate in any

services during that time, including visits with D.M. The mother obtained an

apartment in August 2018, but it was unclear whether she would be able to

maintain the home for any period of time. Although there were times when the

mother engaged in services, she did not do so consistently. Moreover, after the

court granted the mother’s request in January 2018 for a delay in permanency, the

mother stopped participating in services and was discharged from both the

parenting class and her counseling sessions. The mother’s reengagement shortly

before the termination hearing is insufficient to demonstrate she is willing and able

to work toward correcting the situation. See In re C.B., 611 N.W.2d 489, 495 (Iowa

2000) (“The changes in the two or three months before the termination hearing, in

light of the preceding eighteen months, are insufficient.”); In re D.M., 516 N.W.2d

888, 891 (Iowa 1994) (discounting a parent’s “eleventh hour attempt to prevent

termination of her parental rights”); In re A.D., No. 15-1508, 2016 WL 902953, at

*2 (Iowa Ct. App. Mar. 9, 2016) (“Iowa courts look skeptically at ‘last-minute’

attempts to address longstanding issues, finding them inadequate to preclude

termination of parental rights.”).

       The mother also challenges the fourth element—that additional time would

not correct the situation. See Iowa Code § 232.116(1)(g)(4). The mother argues

that now that she has reengaged in the necessary services, she is on her way to

rectifying the situation. But the mother has the same issues she had in 2015 when

the juvenile court terminated her parental rights to another child. The mother did

not fully take advantage of the services offered to her during the case with her first
                                          7


child nor during the additional time she was given in this case when the court

granted her request for deferred permanency. The mother has not engaged with

services consistently, and, as a result, she cannot point to any sustained

improvement. We cannot say that any additional time would enable the mother to

achieve a different result.

       Finally, the mother challenges whether the termination of her parental rights

is in D.M.’s best interests. The mother combines her argument regarding the best

interests of D.M., see Iowa Code § 232.116(2), and the permissive factors

weighing against termination, see id. § 232.116(3). She maintains that because

she shares a bond with the child and loves the child, her rights should not be

terminated. See id. § 232.116(3)(c) (allowing the court to forego termination when

it would be detrimental to the child due to the closeness of the parent-child

relationship). Although the mother asserts in her appellate brief that she shares a

bond with the child, the DHS worker testified that the mother was “reinitiating her

bond” with D.M., noting that after the mother skipped all visits with D.M. for a little

over two months, “when she started visitations again at the end of May, first part

of June that he was not bonded with his mom.” Moreover, even if D.M. shares a

bond with his mother, his best interests require permanency and stability. The

mother is not in a place where she is able to provide those things for him.

       We affirm the juvenile court’s termination of the mother’s parental rights.

       AFFIRMED.